DETAILED ACTION
Claims 1, 3-13, 15, 19-20, 22-23, 25 and 28-29 are pending in the present application. Claims 1, 19 and 25 were amended in the response filed 29 October 2021. Claims 2, 14, 16-18, 21, 24, 26-27 and 30 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15, 19-20, 22-23, 25 and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 29 October 2021 are found persuasive. Claims 1, 19 and 25 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “generating a plurality of database tables by performing data clustering on a database; acquiring a plurality of queries associated with information from the database; generating training data by executing each of the plurality of queries on the plurality of database tables; and training the adaptive classification model using the training data, wherein the adaptive classification model is used to select a database table for a query based on corresponding performance information associated with the query on the database during execution of the query.” 
The limitations of independent claims 19 and 25 parallel independent claim 1, therefore they are allowed for similar reasons. Dependent claims  3-13, 15, 20, 22-23 and 28-29 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169